Bell, J.
The most important questions which are presented to our consideration in this case, were fully considered in the case of the State v. Delesdenier, 7 Tex., page 76. After a careful review of the opinion of the court in that case, we can see no sufficient reason for withholding our approbation from the views expressed in it. The special judge who delivered the opinion of the court in the case referred to, discussed the rights of the holders of the Bryan scrip, the validity of the patent issued to Jones and Hall, and the proper construction to be given to the latter clause of the 89th section of the act of the 14th of December, 1887, with distinguished ability, and we concur in the conclusions then announced.
The original contract between Messrs. Austin, Archer and Wharton, agents of the people of Texas, acting under a commission issued to them by Henry Smith, Governor of Texas, of the one part, and Thomas D, Carncal, James F. Irwin and others, of the other part, for the loan to Texas by the parties of the second part, of the sum of two hundred thousand dollars, is made a part of the statement of facts in this case, and reference is made to it by the agreement of the parties, as a contract under which land scrip had been issued by the Republic of Texas prior to the issuance of the land scrip located by Edward Hall. This reference Was doubtless made for the purpose of arguing that the conditions attached by the President of the Republic to the Bryan scrip, referred to the terms of the contract between the commissioners Austin, Archer and Wharton, and Messrs, Carneal, Irwin and others. To this it is enough to reply, that the joint resolution for the relief of William Bryan of the 6th of December, 1886, did not authorize the President to attach any conditions whatever to the scrip, the issuance of which was authorized by the resolution. The resolution was simply to the effect that the President was authorized to place in the hands of William Bryan, and to authorize him to sell a sufficient quantity of land scrip to pay all the lawful demands against the government owned by said Bryan, or for which the said Bryan was in any way liable, for or on account *143of the government. The resolution did not contemplate that the scrip to be issued in pursuance of its provisions, should secure to its holders any right of priority in the location of the public lands; much less that it should deprive the government of the right to reserve from location any portion of thp public domain, as the' policy or the exigencies of the Republic might demand.
W e are of opinion that the appellee, Kesler, showed a good title in himself to the land in controversy. The act of the 9 th of May, 1838, dispensed with the conditions prescribed by the act of the 12th of June, 1887, as to the time within which payments should be made by the purchasers of lots on Galveston Island, and authorized the President and the Commissioner of the General Land Cilice to issue titles to the purchasers, upon the delivery by the purchasers to the Commissioner, of a certificate of .purchase, and a receipt for the payment of the purchase money from the Secretary of the Treasury.
The signature of the patent to Charles Kesler, by the President of the Republic, and the delivery of it to the agent of the grantee, vested the title in the grantee, and the title thus vested could not be in any way affected by the neglect or failure to return the patent to the Land Office for registration in that office.
We are of opinion that there is no error in the judgment of the court below, and the same is therefore affirmed.
Judgment affirmed.